DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arling US 2016/0379483 hereinafter referred to as Arling in view of Schanin et al. US 8,260,975 hereinafter referred to as Schanin.
	In regards to claim 1, Arling teaches:
	“A method performed by a switching device comprising a plurality of audio/video (AV) ports and one or more wireless interfaces”
Arling Figure 14 teaches a method with steps S1410 and S1412 related to switching inputs.  Arling paragraph [0030] teaches  in the further illustrative embodiment of FIG. 4, UCE functionality 100′ may be embedded in an AV receiver 420 which may serve as an HDMI switch between various content sources such as a STB/DVR 110 or a DVD player 108 and a rendering device such as TV 106.  Arling paragraph [0007] teaches consumer Electronic Control (CEC) as may be implemented over a wired HDMI connection; internet protocol (IP), wired or wireless; RF4CE wireless; Bluetooth (BT) wireless personal area network(s).  These are a plurality of wireless interfaces.
	“comprising: determining state characteristics of a consumer electronic device that is communicatively coupled to the switching device in response to receiving one or more of: a video signal received via the first port to determine a playback state of  the consumer electronic device, radio frequency signal received via a first interface of the one or more wireless interfaces, a voice command signal, and network data packets via a second interface of the one or more wireless interfaces”
	The Examiner notes this feature is written in the alternative such that only one of these determining steps is required by the claim.  Arling teaches in paragraph [0025] In the illustrative example of FIG. 1, appliance commands may be issued by UCE 100 in response to infrared (“IR”) request signals 116 received from a remote control device 102, radio frequency (“RF”) request signals 118 received from an app 124 resident on a smart device 104, or any other device from which UCE 100 may be adapted to receive requests, using any appropriate communication method.  This is equivalent to at least receiving a radio frequency signal via a first interface.
“determining a state signature of the consumer electronic device based on the determined state characteristics”
Arling paragraph [0052] teaches  upon receipt of a “Watch TV” request 1400, at step 1402 the exemplary UCE programming may access an applicable appliance state matrix 1100.  Figure 7, inter alia, teaches a state matrix as well.  
	“identifying an action to be performed by the consumer electronic device from a plurality of actions based on the determined state signature and a data structure that
comprises a state signature-to-action mapping”
	Arling paragraph [0051] teaches in order to configure a group of appliances for a desired activity, UCE programming may compare a desired state matrix, for example 1100, to a current state matrix, for example 1200, element by element, issuing commands as necessary to bring appliances to the desired state.  The process of determining and changing each element is equivalent to identifying actions to be performed.  Figure 7 is a data structure.
	“and causing the action to be performed with respect to at least one of the switching device or the consumer electronic device”
	Figure 14  teaches various actions such as power on TV 1406, switch input 1412, power on STB 1416 etc.
	In regards to claim 2, Arling teaches all the limitations of claim 1 and further teaches:
	“wherein the network data packets comprise data packets received via at least one of Wi-Fi or Bluetooth”
	These features are not required because the claim is written in alternative form.  The Examiner has found the embodiment in which a radio frequency is used and thus there are no network data packets features required as claimed.  In addition, Arling teaches both WiFi and Bluetooth capabilities in Figure 5, inter alia.
	In regards to claim 3, Arling teaches all the limitations of claim 1 and further teaches:
	“wherein the second interface is a Wi-Fi interface”
	These features are not required because the claim is written in alternative form.  The Examiner has found the embodiment in which a radio frequency is used and thus there is no second interface required as claimed.  In addition, Arling teaches both WiFi and Bluetooth capabilities in Figure 5, inter alia.
	In regards to claim 4, Arling teaches all the limitations of claim 1 and further teaches:
	“wherein the second interface is a Bluetooth interface”
	These features are not required because the claim is written in alternative form.  The Examiner has found the embodiment in which a radio frequency is used and thus there is no second interface required as claimed.  In addition, Arling teaches both WiFi and Bluetooth capabilities in Figure 5, inter alia.
	In regards to claim 5, Arling teaches all the limitations of claim 1 and further teaches:
	“wherein the action to be performed comprises switching between the plurality of AV ports”
	Arling Figure 14 steps 1410 and 1412.
	In regards to claim 6, Arling teaches all the limitations of claim 1 and further teaches:
	“wherein the voice command signal comprises a command to switch between AV ports of the switching device”
	These features are not required because the claim is written in alternative form.  The Examiner has found the embodiment in which a radio frequency is used and thus there is no voice command required as claimed.
	In regards to claim 7, Arling teaches all the limitations of claim 1 and further teaches:
	“wherein the consumer electronic device comprises a set-top box, streaming device, Blu-ray device, or video gaming console”
	Arling Figure 6 inter alia, teaches a set top box 610.
	In regards to claim 8, Arling teaches all the limitations of claim 1 and further teaches:
	“wherein the consumer electronic device is further connected to one of the plurality of AV ports of the switching device”
	Arling Figure 6 shows various consumer electronic devices connected to the UCE 100.
	In regards to claim 9, Arling teaches all the limitations of claim 1 and further teaches:
	“wherein the action to be performed comprises: identifying a power state of the consumer electronic device”
	Arling Figure 14 step 1404.
	“transmitting a command to the consumer electronic device to [change] the power state of the consumer electronic device”
	Arling Figure 14 step 1406.
	“and automatically switching to an AV port of the plurality of AV ports to which the consumer electronic device is coupled”
	Arling Figure 14 steps 1410 and 1412.
	Arling does not explicitly teach:
“toggle”
However, a power toggle command is a known technique in the art.  Schanin teaches a consumer electronics control processor (title).  Schanin column 4 lines 40-45 teaches a command to turn off the device connected to port P2 may be changed to a "Power Toggle" command as the device may not have discrete power on and power off commands.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Arling in view of Schanin to have included the features of “toggle” because while video devices can be controlled without using CEC, e.g., using a network of IR transmitters, such approaches tend to be cumbersome, expensive, and unreliable. What is needed is a more convenient and elegant approach to selecting HDMI sources and sinks (Schanin column 1 lines 28-32).
In regards to claim 10, Arling/Schanin teaches all the limitations of claim 1 and claim 10 contains similar limitations.  Therefore, claim 10 is rejected for similar reasoning as applied to claim 1.
In regards to claim 11, Arling/Schanin teaches all the limitations of claim 10 and claim 11 contains similar limitations as in claim 2.  Therefore, claim 11 is rejected for similar reasoning as applied to claim 2.
In regards to claim 12, Arling/Schanin teaches all the limitations of claim 10 and claim 12 contains similar limitations as in claim 3.  Therefore, claim 12 is rejected for similar reasoning as applied to claim 3.
In regards to claim 13, Arling/Schanin teaches all the limitations of claim 10 and claim 13 contains similar limitations as in claim 4.  Therefore, claim 13 is rejected for similar reasoning as applied to claim 4.
In regards to claim 14, Arling/Schanin teaches all the limitations of claim 10 and claim 14 contains similar limitations as in claim 5.  Therefore, claim 14 is rejected for similar reasoning as applied to claim 5.
In regards to claim 15, Arling/Schanin teaches all the limitations of claim 10 and claim 15 contains similar limitations as in claim 6.  Therefore, claim 15 is rejected for similar reasoning as applied to claim 6.
In regards to claim 16, Arling/Schanin teaches all the limitations of claim 10 and claim 16 contains similar limitations as in claim 7.  Therefore, claim 16 is rejected for similar reasoning as applied to claim 7.
In regards to claim 17, Arling/Schanin teaches all the limitations of claim 10 and claim 17 contains similar limitations as in claim 8.  Therefore, claim 17 is rejected for similar reasoning as applied to claim 8.
In regards to claim 18, Arling/Schanin teaches all the limitations of claim 10 and claim 18 contains similar limitations as in claim 9.  Therefore, claim 18 is rejected for similar reasoning as applied to claim 9.
In regards to claim 19, Arling/Schanin teaches all the limitations of claim 1 and claim 19 contains similar limitations.  Therefore, claim 19 is rejected for similar reasoning as applied to claim 1.
In regards to claim 20, Arling/Schanin teaches all the limitations of claim 19 and claim 20 contains similar limitations as in claim 2.  Therefore, claim 20 is rejected for similar reasoning as applied to claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./            Primary Examiner, Art Unit 2422